DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Huh et al. US patent application 2019/0138615 [herein “Huh”], and further in view of Angelo et al. Search for the Optimal Build Direction in Additive Manufacturing Technologies: A Review. JMMP July 2020, 4, 71. pp. 1-26 [herein “Angelo”].
Claim 1 recites “An apparatus for geometric part searching, comprising: at least a processor and a memory communicatively connected to the at least a processor, the memory containing instructions configuring the at least a processor to: receive a plurality of part specification files, wherein each part specification file of the plurality of part specification files comprises at least a geometric feature; determine a scalar variable of the at least a geometric feature of each part specification file of the plurality of part specification files;”
Huh processes documents (i.e., part specification files) in a collection (i.e., database) to identify associated concept markers (i.e., geometric features) [0029]. Document features, including those of concept markers, are represented by vectors (i.e., scalar variables) in a semantic vector space [0044]-[0045].
Huh does not disclose the limitation on geometric features; however in Additive Manufacturing (AM), geometrical (i.e., geometric feature) and dimensional (i.e., dimensional element) accuracy of the part are the key features characterizing the quality of final objects (Angelo: sec. 2.1, para. 5).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Huh with Angelo. One having ordinary skill in the art would have found motivation to incorporate Angelo’s geometric and dimensional accuracy into semantic features used in Huh’s search engine to facilitate optimizing part quality in AM.
Claim 1 further recites “generate a search index as a function of the plurality of part specification files, wherein the search index is configured to map, as a function of the scalar variable, at least a part specification file of the plurality of part specification files to another part specification file in a part specification file database;”
Huh indexes document content with annotated concept markers, mapping document features to documents [0031]. A machine-learned classifier is used to classify documents with concept markers as relevant or not to a query (i.e., another part specification file) [0038].
Claim 1 further recites “receive an input part specification file, wherein the input part specification file comprises a plurality of geometric features; generate a query for an input part as a function of the input part specification file and the search index, wherein the query is configured to: match a dimensional element of the input part specification file to a dimensional element of the part estimation specification file of the search index as a function of a dimensional element threshold; and”.
Huh’s query processor receives and processes a user query (i.e., input part specification file), to determine parameters (i.e., geometric features) of the query [0035]. Query parameters are represented by a vector [0044]. Search engine executes the query against the index, and returns search results containing documents with concept markers relevant to (i.e., matching) the query [0035]. Relevant terms (i.e., dimensional element) in the query and a document are deemed a match when a threshold is met or exceeded [0092].
Claim 1 further recites “output a comparison of the input part specification file to the part estimation specification file of the search index as a function of the matching of the dimensional element of the input part specification file to the part estimation specification file; and identify a matching part estimation specification file from a plurality of query results generated from the query.”
Huh’s ranking module calculates cosine similarity (i.e., comparison) between the vector representations of a document and the query to determine their semantic similarity, and ranks (i.e., output) documents in search results accordingly [0084]. User can select a document (i.e., identify) in the set with an associated concept marker to further refine the initial search results [0005].
Claim 11 is analogous to claim 1, and is similarly rejected.

Claim 2 recites “The system of claim 1, wherein the search index is further configured to update a mapping of the at least a part specification file to another part specification file of a part specification file database as a function of the output of the query.”
Huh’s search engine executes the query (i.e., input part specification file) against the index (i.e., mapping), and returns search results containing documents (i.e., part specification files) from a collection (i.e., part specification file database) with concept markers relevant to the query [0035]. User can select a document in the search results with an associated concept marker to further refine and re-rank (i.e., update) the search results (i.e., output of the query) [0005].
Claim 12 is analogous to claim 2, and is similarly rejected.

Claim 3 recites “The system of claim 1 wherein the query is further configured to match the plurality of geometric features of the input part specification file to a part estimation specification file of the search index as a function of a geometric threshold.”
Huh teaches claim 1. The search engine executes the query (i.e., input part specification file) against the index (i.e., part estimation specification file), and returns search results containing documents with concept markers relevant to (i.e., matching) the query [0035]. Relevant terms (i.e., geometric features) in the query and a document are deemed a match when a threshold is met or exceeded [0092].
In AM, geometrical (i.e., geometric feature) and dimensional (i.e., dimensional element) accuracy of the part are the key features characterizing the quality of final objects (Angelo: sec. 2.1, para. 5).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Huh with Angelo. One having ordinary skill in the art would have found motivation to incorporate Angelo’s geometric and dimensional accuracy into semantic features used in Huh’s search engine to facilitate optimizing part quality in AM.
	Claim 13 is analogous to claim 3, and is similarly rejected.

Claim 4 recites “The system of claim 1, wherein the at least a processor is further configured to classify, using a part classification model, each part specification file of the plurality of part specification files to a part category.”
Huh’s CM recommender identifies and classifies (i.e., categorizes) concept markers to be provided as suggestions in response to the user query [0036], by applying a classifier whose model (i.e., part classification model) is trained using machine learning algorithms [0038].
	Claim 14 is analogous to claim 4, and is similarly rejected.

Claim 5 recites “The system of claim 1, wherein the plurality of part specification files further comprise a set of metadata.”
Huh processes and annotates documents (i.e., part specification files) in a collection with associated concept markers (i.e., metadata) [0029].
Claim 15 is analogous to claim 5, and is similarly rejected.

Claim 6 recites “The system of claim 5, wherein the at least a processor is further configured to generate the search index as a function of the set of metadata of the plurality of part specification files.”
Huh indexes document (i.e., part specification file) content with annotated concept markers (i.e., metadata), mapping document features to documents [0031].
Claim 16 is analogous to claim 6, and is similarly rejected.

Claim 7 recites “The system of claim 1, wherein the at least a processor is further configured to generate a dimensional projection of a part specification file of the plurality of part specification files.”
Huh teaches claim 1. Document (i.e., part specification file) features, including those of concept markers, are represented by vectors (i.e., dimensional projections) in a semantic vector space [0044]-[0045].
Huh does not disclose this claim; however in AM, geometrical (i.e., geometric feature) and dimensional (i.e., dimensional element) accuracy of the part are the key features characterizing the quality of final objects (Angelo: sec. 2.1, para. 5).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Huh with Angelo. One having ordinary skill in the art would have found motivation to incorporate Angelo’s geometric and dimensional accuracy into semantic features used in Huh’s search engine to facilitate optimizing part quality in AM.
Claim 17 is analogous to claim 7, and is similarly rejected.

Claim 8 recites “The system of claim 1, wherein the at least a processor is configured to communicate with a part estimation database.”
Huh processes documents in a collection to identify the relevant concepts annotated in the documents' metadata, which are used to generate index files (i.e., part estimation database) [0091].
Claim 18 is analogous to claim 8, and is similarly rejected.

Claim 9 recites “The system of claim 1, wherein the at least a processor is further configured to provide the identified matching part specification to a user.”
Huh’s search engine executes the query (i.e., input part specification file) against the index, and returns (i.e., provides) search results containing documents (i.e., part specification files) with concept markers relevant to (i.e., matching) the query [0035].
Claim 19 is analogous to claim 9, and is similarly rejected.

Claim 10 recites “The apparatus of claim 1, wherein generating the search index further comprises: receiving training data, wherein the training data comprises geometric features correlated to part specifications; training a specification machine learning model with the training data, wherein responsive to training the specification machine learning model is configured to input a plurality of geometric features and out a part specification; and pairing at least one part specification file to a matching part specification file as a function of the specification machine learning model.”
Huh teaches claim 1. A machine-learned classifier (i.e., specification machine learning model) is trained to classify (i.e., pair) documents (i.e., part specification files) with concept markers (i.e., geometric features) as relevant (i.e., correlating) to a query (i.e., matching part specification file) or not [0038]. Training module can be configured to learn from usage metrics or user input (i.e., training data) [0087].
Huh does not disclose the limitation on geometric feature in training data; however in AM, geometrical (i.e., geometric feature) and dimensional (i.e., dimensional element) accuracy of the part are the key features characterizing the quality of final objects (Angelo: sec. 2.1, para. 5).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Huh with Angelo. One having ordinary skill in the art would have found motivation to incorporate Angelo’s geometric and dimensional accuracy into semantic features used in Huh’s machine learning model to facilitate optimizing part quality in AM.
	Claim 20 is analogous to claim 10, and is similarly rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In particular, Cambazoglu et al. teaches state-of-the-art web search engines that scale to the Internet scale.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLY X. QIAN whose telephone number is (408)918-7599. The examiner can normally be reached Monday - Friday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/SHELLY X QIAN/Examiner, Art Unit 2163                                                                                                                                                                                                        



/ALEX GOFMAN/Primary Examiner, Art Unit 2163